            Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHAEL TURK, Individually and on Behalf              Case No. __________
 of All Others Similarly Situated,

                                Plaintiff,             COMPLAINT FOR VIOLATIONS OF THE
                                                       FEDERAL SECURITIES LAWS
 v.

 CARLOTZ, INC., MICHAEL W. BOR, and                    JURY TRIAL DEMANDED
 THOMAS W. STOLTZ,

                                Defendants.


                                CLASS ACTION COMPLAINT

       Plaintiff (“Plaintiff”) Michael Turk, by his attorneys, except for his own acts, which are

based on knowledge, alleges the following based upon the investigation of counsel, which included

a review of United States Securities and Exchange Commission (“SEC”) filings by CarLotz, Inc.

(“CarLotz” or the “Company”), as well as regulatory filings and reports, securities analyst reports

and advisories by the Company, press releases and other public statements issued by the Company,

and media reports about the Company. Plaintiff believes that additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery:

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired CarLotz securities between December 30, 2020 and May 25, 2021, inclusive (the “Class

Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act of

1934 (the “Exchange Act”).
            Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 2 of 25




       2.      CarLotz operates a consignment-to-retail used vehicle marketplace where corporate

vehicle sourcing partners and retail sellers of used vehicles can sell at prices that are, on average,

below those of traditional dealerships.

       3.      On or about January 21, 2021, CarLotz became a public entity via merger with

Acamar Partners Acquisition Corp., a blank check company formed for the purpose of effecting a

merger, capital stock exchange, asset acquisition, stock purchase, reorganization, or similar

business combination with one or more businesses.

       4.       On March 15, 2021, CarLotz announced its fourth quarter and full year 2020

financial results. During a related conference call, the Company stated that gross profit and gross

profit per unit (“GPU”) “were softer than . . . expected” due to “the surge in inventory during the

quarter and the resulting lower retail unit profitability.” CarLotz also reported that the additional

inventory “created a logjam that resulted in slower processing and higher days to sell.”

       5.      On this news, the Company’s stock price fell $0.79, or 8.5%, to close at $8.45 per

share on March 16, 2021, on unusually heavy trading volume. The stock price continued to decline

over the next two consecutive trading sessions by $0.62, or 7.3%, to close at $7.83 per share on

March 18, 2021, on unusually heavy trading volume.

       6.      On May 10, 2021, after the market closed, CarLotz announced its first quarter 2021

financial results revealing that gross profit per unit fell below expectations. In particular, the

Company had expected retail GPU between $1,300 and $1,500, but reported $1,182.

       7.      On this news, the Company’s stock price fell $0.94, or 14%, to close at $5.57 per

share on May 11, 2021, on unusually heavy trading volume. The stock price continued to decline

$0.45, or 8%, to close at $4.12 per share on May 12, 2021, on unusually heavy trading volume.




                                                  2
             Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 3 of 25




        8.      Then, on May 26, 2021, before the market opened, CarLotz announced an update

to its profit-sharing sourcing partner arrangement. Specifically, CarLotz stated that its “profit-

sharing corporate vehicle sourcing partner informed the Company that, in light of current

wholesale market conditions, it has paused consignments to the Company.” Moreover, this partner

“accounted for more than 60% of the cars sold and sourced” during first quarter 2021 and “less

than 50% of the cars sold and approximately 25% of cars sourced” during second quarter 2021 to

date.

        9.      On this news, the Company’s stock price fell $0.70, or 13.4%, to close at $4.51 per

share on May 26, 2021, on unusually heavy trading volume.

        10.     Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants made material misrepresentations concerning

the following: (1) that, due to a surge in inventory during the second half of fiscal 2020, CarLotz

was experiencing a “logjam” resulting in slower processing and higher days to sell; (2) that, as a

result, the Company’s gross profit per unit would be negatively impacted; (3) that, to minimize

returns to the corporate vehicle sourcing partner responsible for more than 60% of CarLotz’s

inventory, the Company was offering aggressive pricing; (4) that, as a result, CarLotz’s gross profit

per unit forecast was likely inflated; (5) that this Company’s corporate vehicle sourcing partner

would likely pause consignments to the Company due to market conditions, including increasing

wholesale prices; and (6) that, as a result of the foregoing, Defendants’ positive statements about

the Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.




                                                 3
            Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 4 of 25




        11.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

        12.     The federal law claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

        13.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 27 of the Exchange Act (15 U.S.C. §78aa.).

        14.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, and

28 U.S.C. § 1391(b). Substantial acts in furtherance of the alleged fraud or the effects of the fraud

have occurred in this Judicial District. Many of the acts charged herein, including the

dissemination of materially false and/or misleading information, occurred in substantial part in this

Judicial District.

        15.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                            PARTIES

        16.     Plaintiff Michael Turk, as set forth in the accompanying certification, incorporated

by reference herein, purchased CarLotz securities during the Class Period, and suffered damages

as a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.



                                                 4
           Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 5 of 25




       17.     Defendant CarLotz is incorporated under the laws of Delaware with its principal

executive offices located in Richmond, Virginia. CarLotz’s Class A common stock trades on the

NASDAQ exchange under the symbol “LOTZ” and its redeemable warrants on the NASDAQ

exchange under the symbol “LOTZW.”

       18.     Defendant Michael W. Bor (“Bor”) was the Chief Executive Officer (“CEO”) of

CarLotz at all relevant times.

       19.     Defendant Thomas W. Stoltz (“Stoltz”) was the Chief Financial Officer (“CFO”)

of CarLotz at all relevant times.

       20.     Defendants Bor and Stoltz (collectively the “Individual Defendants”), because of

their positions with the Company, possessed the power and authority to control the contents of the

Company’s reports to the SEC, press releases and presentations to securities analysts, money and

portfolio managers and institutional investors, i.e., the market. The Individual Defendants were

provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to, or shortly after, their issuance and had the ability and opportunity to prevent their issuance

or cause them to be corrected. Because of their positions and access to material non-public

information available to them, the Individual Defendants knew that the adverse facts specified

herein had not been disclosed to, and were being concealed from, the public, and that the positive

representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein.

                             SUBSTANTIVE ALLEGATIONS

                                    Company Background

       21.     CarLotz operates a consignment-to-retail used vehicle marketplace where corporate

vehicle sourcing partners and retail sellers of used vehicles can sell at prices that are, on average,

below those of traditional dealerships.
                                                   5
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 6 of 25




               Material Misstatements and Omissions during the Class Period

       22.     The Class Period begins on December 30, 2020. On that day, the Company filed its

Prospectus on Form 424B3. Regarding inventory build-up, the Company stated:

       In March 2020, the World Health Organization declared the outbreak and spread of
       the COVID-19 virus a pandemic. COVID-19 impacted both sales and inventory
       count from March through September 2020. Unit volumes hit a trough in April
       2020, with 40% year-over-year declines. We implemented proactive cost-structure
       optimization measures that helped ensure we maintained sufficient liquidity and we
       implemented a number of measures to protect the health and safety of our customers
       and our workforce. Our May 2020 sales grew over 40% month-over-month as travel
       restrictions began to ease. As wholesale prices skyrocketed, we used our asset-light,
       non-competitive vehicle sourcing model to defend and grow our margins. With our
       maintained focus, we delivered our most profitable months since our inception and
       we believe we are poised to return to industry-leading growth. Our retail vehicle
       units sold were 583 in October and 624 in November, with our starting inventory
       increasing to 2,172 vehicles as of November 1, 2020 and 2,273 as of December 1,
       2020 as compared to 1,567 vehicles available for sale as of September 30, 2020,
       as we accelerated intake from a rapidly growing national OEM account.

(Emphasis added.)

       23.     Moreover, the Prospectus stated that “[i]f we are unable to operate our processing

centers efficiently, we could experience delivery delays, a decrease in the quality of our

reconditioning services, delays in listing our inventory, additional expenses and loss of potential

and existing corporate vehicle sourcing partners and retail sellers and subsequent revenues,

which may materially and adversely affect our business, financial condition and results of

operations.”

       24.     The Prospectus stated that “[f]or the nine months ended September 30, 2020, three

of our corporate vehicle sourcing partners, with whom we do not have long term consignment

contracts, accounted for 49% of the cars we sold.” CarLotz further stated that “[f]or the six months

in the period ended November 30, 2020, two of our corporate vehicle sourcing partners, with whom




                                                 6
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 7 of 25




we do not have long-term consignment contracts, accounted for more than 50% of the cars we sold

and more than 50% of our revenues during this period was derived from the sale of these cars.”

       25.     As to gross profit, the Company stated in the Prospectus that retail gross profit per

unit increased “to $1,900 per unit for the nine months ended September 30, 2020 . . . driven by a

shift in the sale of owned units to consigned units.” However, CarLotz stated that its gross profit

per vehicle could “fluctuate from period to period” due to the Company’s “alternative fee

arrangements with corporate sourcing partners.” Specifically, CarLotz stated in the Prospectus:

       In addition to our flat fee pricing model, we enter into alternative fee arrangements
       with certain of our corporate vehicle sourcing partners, which can include
       arrangements where we share a percentage of vehicle sale proceeds and/or customer
       fees with our corporate sourcing partners. Under these sharing arrangements, our
       gross profit for a particular unit could be higher or lower than the gross profit
       per unit we would realize under our flat fee pricing model depending on the unit’s
       sale price and fees we are able to charge in connection with the sale. As we do
       not have binding long term contracts with our corporate vehicle sourcing partners
       and do not require them to make vehicles available to us, our mix of vehicles
       sourced under alternative fee arrangements is likely to fluctuate over time. Our
       gross profit per unit is therefore likely to fluctuate from period to period, perhaps
       significantly, due to our sourcing partner mix as well as due to the sales prices and
       fees we are able to collect on the vehicles we source under alternative fee
       arrangements.

       26.     The statements in paragraphs ¶22-25 above were materially false and/or misleading

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants made material misrepresentations concerning the following:

(1) that, due to a surge in inventory during the second half of fiscal 2020, CarLotz was experiencing

a “logjam” resulting in slower processing and higher days to sell; (2) that, as a result, the

Company’s gross profit per unit would be negatively impacted; and (3) that, as a result of the

foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.




                                                 7
           Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 8 of 25




                                          The Truth Emerges

        27.     On March 15, 2021, CarLotz stated that its profits were impacted by the surge in

inventory during the fourth quarter. Specifically, the Company held a conference call 1 in

connection with the release of its fourth quarter and full year 2020 financial results. During the

call, Defendant Stoltz stated that profits were impacted by “the surge in inventory during the

quarter and the resulting lower retail unit profitability, as a result of slower sell-throughs and more

vehicles wholesaled.” Similarly, Defendant Bor stated that “[t]he additional inventory that we

secured to drive our growth put pressure on our processing centers and created a logjam that

resulted in slower processing and higher days to sell,” and Defendant Stoltz stated that as a result,

gross profit and GPU “increased 25%, but were softer than we expected.”

        28.     On this news, the Company’s stock price fell $0.79, or 8.5%, to close at $8.45 per

share on March 16, 2021, on unusually heavy trading volume. The stock price continued to decline

over the next two consecutive trading sessions by $0.62, or 7.3%, to close at $7.83 per share on

March 18, 2021, on unusually heavy trading volume.

        29.     However, during the same conference call 2, Defendant Bor assured that Defendants

“are remediating [these issues] through increased staffing, enhanced leadership, and process

improvements.” Defendant Stoltz also stated that “[a]s we work through this excess inventory, a

large majority of what we’re selling right now is this profit share program and as we get our

inventory levels more in line with where they should be based on the demand in our existing hubs,

we will see the GPU improve substantially on that front.” Similarly, during the conference call 3,




1
  https://edge.media-server.com/mmc/p/57fx2g4o
2
  Id.
3
  Id.

                                                  8
             Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 9 of 25




Defendant Stoltz went on to assure that CarLotz “expect[s] our flow of inventory to better match

demand now through the balance of this year.” He further stated:

          In the meantime, we expect the higher than ideal inventory levels that we saw
          earlier this year in our existing hubs to impact our first quarter 2021 gross profit
          and second quarter to a lesser extent, which impacts our full-year gross profit and
          GPU guidance.

          30.    The same day, CarLotz filed its annual report on Form 10-K with the SEC for the

period ended December 31, 2020 (the “2020 10-K”). Regarding sourcing partners, the 2020 10-K

stated:

          One or more of our corporate vehicle sourcing partners may represent 10% or
          more of our total vehicles consigned, and at times significantly more, in the
          normal course of our vehicle sourcing.

          One or more of our corporate vehicle sourcing partners will often represent 10% or
          more of the vehicles we source over a particular period. For example, during the
          year ended December 31, 2020, two of our corporate vehicle sourcing partners,
          with whom we do not have long-term consignment contracts, accounted for over
          40% of the cars we sold. Furthermore, for the fourth quarter of 2020 and
          continuing during the first quarter of 2021 to date, one of our corporate vehicle
          sourcing partners has accounted for over 60% of our vehicles sourced. Over time,
          we may have concentrations of 10% or more for a number of reasons, and the
          concentrations will often vary among corporate vehicle sourcing partners. Some
          corporate vehicle sourcing partners may make a supply of vehicles available at
          certain times of a given year, while others may increase or decrease their flow of
          vehicles for a number of reasons, including the performance of their business or
          prevailing business considerations and economic conditions.

          Furthermore, at times, we may source a significantly higher portion of our
          consigned vehicles from one or more corporate vehicle sourcing partners. Such
          concentrations can result from a variety of factors, some of which are beyond our
          control. During any given time period, we may elect to source a higher percentage
          of vehicles from one or more corporate vehicle sourcing partners for a variety of
          reasons, including the availability of specific vehicle makes and models.

          Sourcing a significant portion of our consigned vehicles from a limited number of
          corporate vehicle sourcing partners exposes us to a number of risks. Our
          agreements with our corporate vehicle sourcing partners are generally subject to
          cancellation by either party upon 30 to 90 days’ notice. Generally, corporate
          vehicle sourcing partners make non-binding long-term commitments to us
          regarding consignment volumes. If a corporate vehicle sourcing partner from

                                                   9
         Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 10 of 25




       which we are sourcing a significant portion of our vehicles were to cease or
       significantly reduce making vehicles available to us, it could adversely affect our
       business, financial condition and results of operations as we would likely need to
       increase our sourcing of vehicles from other vehicle sourcing partners potentially
       on less favorable terms and conditions. Such an effort may take a number of
       months and may not precisely replicate the variety and quality of vehicles we have
       been sourcing from this single source. Further, we could be required to increase our
       purchasing of vehicles to maintain optimal inventory levels and mix as we work to
       increase vehicle supply from other vehicle sourcing partners, which could
       negatively affect our margins and gross profit per vehicle. Furthermore, having a
       high concentration of vehicles in our inventory on consignment from a single
       corporate vehicle sourcing partner could indirectly expose us to credit risk with
       respect to that corporate vehicle sourcing partner as we may be restricted from
       selling those vehicles or realizing profits on the sale of those vehicles in the event
       of that corporate vehicle sourcing partner’s insolvency.

(Emphasis in original.)

       31.     Furthermore, the 2020 10-K stated that GPU could decline due to the nature of fee

arrangements with the Company’s corporate vehicle sourcing partners. Specifically, it stated:

       For the fourth quarter of 2020 and continuing during the first quarter of 2021 to
       date, one of our corporate vehicle sourcing partners with whom we have an
       alternative fee arrangement has accounted for over 60% of our vehicles sourced.
       Under our fee arrangement with this corporate vehicle sourcing partner, vehicles
       are returned to the corporate vehicle sourcing partner from consignment if the
       vehicle has not been sold through our retail channel within a specified time period.
       In such instances, we are responsible for the expenses we have incurred with respect
       to the vehicle, including shipping costs and any refurbishment costs we have
       incurred. We have returned a number of vehicles from consignment during the
       first quarter of 2021 to date and expect to continue to return vehicles into the
       second quarter of 2021 as we seek to better match our intake of vehicles under
       this arrangement to our sales and reconditioning capacity. The expenses
       associated with these returned vehicles will reduce our gross profit during the
       first quarter of 2021 and for subsequent periods during which we experience such
       vehicle returns.

       32.     The above statements identified in ¶¶ 27, 29-31 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants made material misrepresentations concerning the

following: (1) that, to minimize returns to the corporate vehicle sourcing partner responsible for



                                                10
           Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 11 of 25




more than 60% of CarLotz’s inventory, the Company was offering aggressive pricing; (2) that, as

a result, CarLotz’s gross profit per unit forecast was likely inflated; (3) that this corporate vehicle

sourcing partners would likely pause consignments to the Company due to market conditions,

including increasing wholesale prices; and (4) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

        33.      On May 10, 2021, after the market closed, CarLotz announced its first quarter 2021

financial results revealing that gross profit per unit fell below expectations. In a press release 4, the

Company stated, in relevant part:




        34.      The same day, the Company held a conference call 5 to discuss the results. During

the call, Defendant Stoltz stated, “gross profit and retail GPU both decreased year-over-year as a

result of the carryover of Q4 excess inventory as related to our profit share account.” He assured

that CarLotz had “cleared substantially all of this aged inventory in the quarter ahead of schedule



4
  https://investors.carlotz.com/news-releases/news-release-details/carlotz-announces-record-revenue-and-retail-unit-
sales-first
5
  https://edge.media-server.com/mmc/p/vgkppqua

                                                        11
           Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 12 of 25




with aggressive pricing rather than absorbing shipping and reconditioning costs on vehicles returns

to the client. While this negatively impacted our retail GPU in the quarter, we did achieve the high

end of our gross profit guidance by selling more of these units late in the quarter.” Though CarLotz

claimed that its retail GPU would “improve,” defendant Bor stated that the Company decided “not

to give specific guidance,” raising doubts about the Company’s visibility into gross profit for the

remainder of the fiscal year.

        35.      On this news, the Company’s stock price fell $0.94, or 14%, to close at $5.57 per

share on May 11, 2021, on unusually heavy trading volume. The stock price continued to decline

$0.45, or 8%, to close at $4.12 per share on May 12, 2021, on unusually heavy trading volume.

        36.      The above statements identified in ¶¶ 33-34 were materially false and/or misleading

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants made material misrepresentations concerning the following::

(1) that one of the Company’s corporate vehicle sourcing partners, responsible for more than 60%

of the Company’s inventory, would pause consignments to the Company due to market conditions,

including increasing wholesale prices; and (2) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

                               Disclosures at the End of the Class Period

        37.      On May 26, 2021, before the market opened, CarLotz announced 6 an update to its

profit-sharing sourcing partner arrangement. Specifically, CarLotz stated that its “profit-sharing

corporate vehicle sourcing partner informed the Company that, in light of current wholesale market

conditions, it has paused consignments to the Company.” Moreover, this partner “accounted for


6
 https://investors.carlotz.com/news-releases/news-release-details/carlotz-provides-update-profit-sharing-sourcing-
partner

                                                        12
         Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 13 of 25




more than 60% of the cars sold and sourced” during first quarter 2021 and “less than 50% of the

cars sold and approximately 25% of cars sourced” during second quarter 2021 to date. As a result,

CarLotz lowered its fiscal 2021 outlook:

       Updated 2021 Outlook

      The Company is updating its 2021 outlook and financial guidance and comments
      with respect to its expected second quarter 2021 performance previously provided
      on May 10, 2021 as a result of:

             •   the current business climate, as impacted by the lack of vehicles from this
                 profit-sharing account, coupled with the unpredictable timeline of the chip
                 shortage for new cars and its impact on the wholesale and retail automotive
                 markets; and

             •   the slippage in certain hub openings to later than previously expected.

      For the full year 2021, the Company expects the following results. This 2021 outlook
      assumes that, in the second quarter of 2021, the Company will sell greater than 2,000
      retail units and will achieve a gross profit per unit of at least $1,800.




       38.       On this news, the Company’s stock price fell $0.70, or 13.4%, to close at $4.51 per

share on May 26, 2021, on unusually heavy trading volume.




                                                  13
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 14 of 25




                         ADDITIONAL SCIENTER ALLEGATIONS

       39.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding CarLotz, their control over, and/or

receipt and/or modification of CarLotz’s allegedly materially misleading misstatements and/or

their associations with the Company which made them privy to confidential proprietary

information concerning CarLotz, participated in the fraudulent scheme alleged herein.

                         LOSS CAUSATION AND ECONOMIC LOSS

       40.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       41.     During the Class Period, Plaintiff and the Class purchased CarLotz’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

              PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET

       42.     The market for CarLotz’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, CarLotz’s securities traded at artificially inflated prices during the Class Period. On

March 16, 2021, the Company’s share price closed at a Class Period high of $8.45 per share.

                                                  14
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 15 of 25




Plaintiff and other members of the Class purchased or otherwise acquired the Company’s securities

relying upon the integrity of the market price of CarLotz’s securities and market information

relating to CarLotz, and have been damaged thereby.

       43.     During the Class Period, the artificial inflation of CarLotz’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about CarLotz’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of CarLotz and its business,

operations, and prospects, thus causing the price of the Company’s securities to be artificially

inflated at all relevant times, and when disclosed, negatively affected the value of the Company

shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       44.     At all relevant times, the market for CarLotz’s securities was an efficient market

for the following reasons, among others:

               (a) CarLotz shares met the requirements for listing, and was listed and actively

               traded on the NASDAQ, a highly efficient and automated market;

               (b) As a regulated issuer, CarLotz filed periodic public reports with the SEC and/or

               the NASDAQ;

               (c) CarLotz regularly communicated with public investors via established market

               communication mechanisms, including through regular dissemination of press

               releases on the national circuits of major newswire services and through other wide-



                                                15
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 16 of 25




               ranging public disclosures, such as communications with the financial press and

               other similar reporting services; and/or

               (d) CarLotz was followed by securities analysts employed by brokerage firms who

               wrote reports about the Company, and these reports were distributed to the sales

               force and certain customers of their respective brokerage firms. Each of these

               reports was publicly available and entered the public marketplace.

       45.     As a result of the foregoing, the market for CarLotz’s securities promptly digested

current information regarding CarLotz from all publicly available sources and reflected such

information in CarLotz’s share price. Under these circumstances, all purchasers of CarLotz’s

securities during the Class Period suffered similar injury through their purchase of CarLotz’s

securities at artificially inflated prices and a presumption of reliance applies.

       46.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

   NO SAFE HARBOR; INAPPLICABILITY OF BESPEAKS CAUTION DOCTRINE

       47.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the material misrepresentations and omissions alleged in
                                                  16
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 17 of 25




this Complaint.

        48.     To the extent certain of the statements alleged to be misleading or inaccurate may

be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements.

        49.     Defendants are also liable for any false or misleading “forward-looking statements”

pleaded because, at the time each “forward-looking statement” was made, the speaker knew the

“forward-looking statement” was false or misleading and the “forward-looking statement” was

authorized and/or approved by an executive officer of the Company who knew that the “forward-

looking statement” was false. Alternatively, none of the historic or present-tense statements made

by the defendants were assumptions underlying or relating to any plan, projection, or statement of

future economic performance, as they were not stated to be such assumptions underlying or

relating to any projection or statement of future economic performance when made, nor were any

of the projections or forecasts made by the defendants expressly related to or stated to be dependent

on those historic or present-tense statements when made.

                               CLASS ACTION ALLEGATIONS

        50.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired CarLotz securities between December 30, 2020 and May 25, 2021, inclusive,

and who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of the Company, at all relevant times, members of their immediate families and their

legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or had

a controlling interest.
                                                 17
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 18 of 25




        51.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, CarLotz’s securities actively traded on the Nasdaq.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        52.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by the defendants’ respective wrongful conduct in

violation of the federal laws complained of herein.

        53.     Plaintiff has and will continue to fairly and adequately protect the interests of the

members of the Class and have retained counsel competent and experienced in class and securities

litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        54.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                (a)     whether the federal securities laws were violated by the defendants’

        respective acts as alleged herein;

                (b)     whether statements made by Defendants to the investing public during the

        Class Period omitted and/or misrepresented material facts about the business, operations,

        and prospects of CarLotz;

                (c)     whether the price of the Company securities during the Class Period was



                                                   18
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 19 of 25




       artificially inflated because of the defendants’ conduct complained of herein; and

               (a)     whether the members of the Class have sustained damages and, if so, what

       is the proper measure of damages.

       55.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                             UNDISCLOSED ADVERSE FACTS

       56.     The market for CarLotz’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, CarLotz’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired CarLotz’s securities

relying upon the integrity of the market price of the Company’s securities and market information

relating to CarLotz, and have been damaged thereby.

       57.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of CarLotz’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about CarLotz’s business, operations, and prospects as alleged herein.

       58.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the
                                                19
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 20 of 25




Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about CarLotz’s financial well-being and prospects. These material misstatements

and/or omissions had the cause and effect of creating in the market an unrealistically positive

assessment of the Company and its financial well-being and prospects, thus causing the

Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

materially false and/or misleading statements during the Class Period resulted in Plaintiff and other

members of the Class purchasing the Company’s securities at artificially inflated prices, thus

causing the damages complained of herein when the truth was revealed.

                                            COUNT I
                Violation of Section 10(b) and Rule 10b-5 Against All Defendants

        59.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        60.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (1) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (2) cause Plaintiff and

other members of the Class to purchase CarLotz’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, each of the Defendants took the

actions set forth herein.

        61.     Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business that operated

as a fraud and deceit upon the purchasers of the Company’s securities in an effort to maintain

artificially high market prices for the CarLotz’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder. All Defendants are sued either as primary


                                                 20
           Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 21 of 25




participants in the wrongful and illegal conduct charged herein or as controlling persons as alleged

below.

         62.   Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the business,

operations and future prospects of the Company as specified herein.

         63.   These Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information, and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of the CarLotz’s value and performance

and continued substantial growth, which included the making of, or participation in the making of,

untrue statements of material facts and omitting to state material facts necessary in order to make

the statements made about CarLotz and its business operations and future prospects in the light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business that operated as a fraud and

deceit upon the purchasers of the Company’s securities during the Class Period.

         64.   Individual Defendants’ primary liability, and controlling person liability, arises

from the following facts: (1) Individual Defendants were high-level executives, directors, and/or

agents at the Company during the Class Period and members of the Company’s management team

or had control thereof; (2) each Individual Defendant, by virtue of his responsibilities and activities

as a senior officer and/or director of the Company, was privy to and participated in the creation,

development and reporting of the Company’s financial condition; (3) each Individual Defendant

enjoyed significant personal contact and familiarity with the other Individual Defendant and was

advised of and had access to other members of the Company’s management team, internal reports



                                                  21
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 22 of 25




and other data and information about the Company’s finances, operations, and sales at all relevant

times; and (4) each Individual Defendant was aware of the Company’s dissemination of

information to the investing public which they knew or recklessly disregarded was materially false

and misleading.

       65.     Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing CarLotz’s financial well-being and future business

prospects from the investing public and supporting the artificially inflated price of its securities.

As demonstrated by Defendants’ overstatements and misstatements of the Company’s financial

condition throughout the Class Period, Defendants, if they did not have actual knowledge of the

misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

deliberately refraining from taking those steps necessary to discover whether those statements

were false or misleading.

       66.     As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of the Company’

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’ publicly-traded securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

market in which the common stock trades, and/or on the absence of material adverse information

that was known to or recklessly disregarded by Defendants but not disclosed in public statements

by Defendants during the Class Period, Plaintiff and the other members of the Class acquired the



                                                 22
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 23 of 25




Company’ common stock during the Class Period at artificially high prices and were or will be

damaged thereby.

        67.       At the time of said misrepresentations and omissions, Plaintiff and other members

of the Class were ignorant of their falsity and believed them to be true. Had Plaintiff and the other

members of the Class and the marketplace known the truth regarding the Company’ financial

results, which was not disclosed by Defendants, Plaintiff and other members of the Class would

not have purchased or otherwise acquired their CarLotz securities, or, if they had acquired such

securities during the Class Period, they would not have done so at the artificially inflated prices

that they paid.

        68.       By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

Act, and Rule 10b-5 promulgated thereunder.

        69.       As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                          COUNT II
              The Individual Defendants Violated Section 20(a) of the Exchange Act

        70.       Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        71.       The Individual Defendants acted as controlling persons of CarLotz within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, agency, ownership and contractual rights, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control, and did influence and control, directly or indirectly, the


                                                   23
          Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 24 of 25




decision-making of the Company, including the content and dissemination of the various

statements that Plaintiff contends are false and misleading. The Individual Defendants provided

with or had unlimited access to copies of the Company’s reports, press releases, public filings and

other statements alleged by Plaintiff to have been misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or to cause the

statements to be corrected.

       72.     In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.

       73.     As set forth above, CarLotz, the Individual Defendants each violated Section 10(b),

and Rule 10b-5 promulgated thereunder, by their acts and omissions as alleged in this Complaint.

       74.     By virtue of their positions as controlling persons, the Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages in

connection with their purchases of the Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

               (a)     Determining that this action is a proper class action, certifying Plaintiff as

                       class representative under Federal Rule of Civil Procedure 23 and Plaintiff’s

                       counsel as class counsel;

               (b)     Awarding compensatory damages in favor of Plaintiff and the other

                       members of the Class against all Defendants, jointly and severally, for all

                       damages sustained as a result of the defendants’ wrongdoing, in an amount
                                                   24
         Case 1:21-cv-06627-UA Document 1 Filed 08/05/21 Page 25 of 25




                     to be proven at trial, including interest thereon;

             (c)     Awarding Plaintiff and the Class their reasonable costs and expenses

                     incurred in this action, including counsel fees and expert fees;

             (d)     Granting extraordinary equitable and/or injunctive relief as permitted by

                     law; and

             (e)     Such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a jury trial.

Dated: August 5, 2021                          LEVI & KORSINSKY, LLP

                                               /s/ Joseph E. Levi
                                               Joseph E. Levi
                                               Melissa G. Muller
                                               55 Broadway, 10th Floor
                                               New York, NY 10006
                                               Tel: (212) 363-7500
                                               Fax: (212) 363-7171
                                               Email: jlevi@zlk.com
                                                       mmuller@zlk.com

                                               Attorneys for Plaintiff Michael Turk




                                                 25
